Title: From George Washington to Timothy Pickering, 18 October 1798
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 18th Octr 1798.

The contents of your letter of the 13th instant, which I received last night, gave me much pleasure; and it has been increased since, by the annunciation (in the Gazettes) of General Pinckneys safe arrival at New York. I hope he will not play the second part of the difficulty created by General Knox.
The extracts of letters from our Consuls, & other characters in France to you, are satisfactory, and useful to me. My opinion always has been (however necessary to be in a state of preparation) that no formidable Invasion is to be apprehended from France while Great Britain and that Country are at War—not from any favourable disposition the latter has towards us, but from actual

inability to transport Troops, & the Munitions of War, while their Ports are blockaded. That they would willingly and perhaps necessarily, employ their Forces in such an Enterprise, in case of Peace, I have little doubt, unless adverse fortune in their foreign relations; a Revolution at home; or a wonderful change of sentiment in the governing powers of their Country, should take place.
If any thing in the conduct of their agents could excite astonishment, it would be Talleyrands effrontery, duplicity, and supposed Diplomatic skill, in his management of matters with Mr Gerry: but as his object, to those who are not determined to be blind, may be read as they run, it is unnecessary to comment upon it: and with respect to Mr Gerry—I observed in my last, that his own character, & public satisfaction, require better evidence than his letter to the Minister of foreign relations, to prove the propriety of his conduct, during his Envoyship.
I fear, from the Paragraph which you have extracted from a Paris Paper of the 23d of August, relative to Madam la Fayette, that the General & his Son are on their Passage to this Country. I had a letter from him dated late in May, wherein he says, that her health was too much impaired to attempt a Sea voyage at that time & therefore that she and the female part of his family would go to France, while he, and Son, would visit the United States; whither he expected to arrive in the Month of September. On Public, and his own private account, I hoped this would not have happend while matters were in the train they are at present; but as one part of the information appears to have been accomplished, the other may be expected.
I have read your letter of the 29th Ult. to P.Johnston, on the subject of the Prince Edward Address to the President: and with pleasure. It ought to flash conviction of the impropriety of that address, on all minds that are open to it; but it is not easier to change the principles of the leaders of such measures, than it would be to wash a blackamore white. Truth & information is not their object. To blind, and irritate the People against the Government (to affect a change in it) is their sole aim. With much truth & sincere regard I am—Dear Sir Your Obedt & Affecte Servt

Go: Washington

